Exhibit 10.1
CHANGE IN CONTROL AGREEMENT
BETWEEN THE MEN’S WEARHOUSE, INC.
AND                                         
     THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered into by and
between The Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and
[                    ] (the “Executive”) effective as of May 15, 2009 (the
“Effective Date”). Certain capitalized terms used herein are defined in
Section 24.
WITNESSETH:
     WHEREAS, the Company considers it to be in the best interests of the
Company and its Affiliates and stockholders to foster the continuous dedication
and employment of certain key employees of the Company, notwithstanding the
possibility or occurrence of a Change in Control (as that phrase is defined in
Section 2 below);
     WHEREAS, the Executive is a key employee of the Company; and
     WHEREAS, the Company wishes to enter into this Agreement to protect the
Executive if a Change in Control occurs, thereby encouraging the Executive to
remain in the employ of the Company and not to be distracted from the
performance of his duties to the Company by the possibility of a Change in
Control;
     NOW, THEREFORE, the parties agree, effective as stated above, as follows:
     Section 1. Other Employment Arrangements.
     (a) This Agreement does not affect the Executive’s existing or future
employment arrangements with the Company unless a Change in Control shall have
occurred before the expiration of the term of this Agreement. The Executive’s
employment with the Company shall continue to be governed by the Executive’s
existing or future employment agreements with the Company, if any, or, in the
absence of any employment agreement, shall continue to be at the will of the
Board of Directors or, if the Executive is not an officer of the Company at the
time of the termination of the Executive’s employment with the Company, the will
of the Chief Executive Officer of the Company, except that if (i) a Change in
Control shall have occurred before the expiration of the term of this Agreement
and (ii) the Executive’s employment with the Company is terminated (whether by
the Executive or the Company or automatically as provided in Section 3) after
the occurrence of that Change in Control, then the Executive shall be entitled
to receive certain benefits as provided in this Agreement and the Executive
shall not be entitled to receive any severance, termination or similar payment
or benefit set forth in any employment agreement or arrangement the Executive
has with the Company or any of its subsidiaries that would be duplicative in any
manner of any payment made pursuant to this Agreement.
     (b) Notwithstanding anything contained in this Agreement to the contrary,
if following the commencement of any discussion with a third person (but
excluding any discussions with an investment banker, attorney, accountant or
other advisor engaged by the Company) that ultimately results in a Change in
Control, (i) the Executive’s employment with

 



--------------------------------------------------------------------------------



 



the Company is terminated, (ii) the Executive’s duties are materially changed or
the Executive’s status and position with the Company is materially diminished,
(iii) the Executive’s Base Salary is reduced, or (iv) the Executive’s annual
bonus potential is reduced to an amount less than the Benchmark Bonus, then for
all purposes of this Agreement, such Change in Control shall be deemed to have
occurred on the date immediately prior to the date of such termination, change,
diminution, or reduction.
     (c) Nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program, policy or practice of
or provided by the Company or any of its Affiliates and for which the Executive
may qualify, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under any contract or agreement with the Company or any
of its Affiliates. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, program, policy or practice of or
provided by, or any contract or agreement with, the Company or any of its
Affiliates at or subsequent to the date of termination of the Executive’s
employment with the Company shall be payable or otherwise provided in accordance
with such plan, program, policy or practice or contract or agreement except as
explicitly modified by this Agreement.
     Section 2. Change in Control of the Company. For purposes of this
Agreement, a “Change in Control” shall mean the occurrence of any of the
following after the Effective Date and during the term of this Agreement:
     (a) the individuals who are Incumbent Directors cease for any reason to
constitute a majority of the members of the Board of Directors;
     (b) the consummation of a Merger of the Company with another Entity,
unless:
     (i) the individuals and Entities who were the Beneficial Owners of the
Voting Securities of the Company outstanding immediately prior to such Merger
own, directly or indirectly, more than 50 percent of the combined voting power
of the Voting Securities of either the surviving Entity or the parent of the
surviving Entity outstanding immediately after such Merger; and
     (ii) the individuals who comprise the Board of Directors immediately prior
to such Merger constitute a majority of the board of directors or other
governing body of either the surviving Entity or the parent of the surviving
Entity;
     (c) the consummation of a Merger of a Wholly-Owned Subsidiary with another
Entity (other than an Entity in which the Company owns, directly or indirectly,
a majority of the voting and equity interests) if the gross revenues of such
Wholly-Owned Subsidiary (including the Entities wholly-owned directly or
indirectly by such Wholly-Owned Subsidiary) for the twelve-month period
immediately preceding the month in which the Merger occurs equal or exceed
30 percent of the consolidated gross revenues reported by the Company on the
Company’s consolidated financial statements for such period;
     (d) any Person, other than a Specified Owner, becomes a Beneficial Owner,
directly or indirectly, of securities of the Company representing 30 percent or
more of the combined voting power of the Company’s then outstanding Voting
Securities;

2



--------------------------------------------------------------------------------



 



     (e) a sale, transfer, lease or other disposition of all or substantially
all of the Assets is consummated (an “Asset Sale”), unless:
     (i) the individuals and Entities who were the Beneficial Owners of the
Voting Securities of the Company immediately prior to such Asset Sale own,
directly or indirectly, more than 50 percent of the combined voting power of the
Voting Securities of the Entity that acquires such Assets in such Asset Sale or
its parent immediately after such Asset Sale in substantially the same
proportions as their ownership of the Company’s Voting Securities immediately
prior to such Asset Sale; and
     (ii) the individuals who comprise the Board of Directors immediately prior
to such Asset Sale constitute a majority of the board of directors or other
governing body of either the Entity that acquired such Assets in such Asset Sale
or its parent; or
     (f) The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.
     Section 3. Term of This Agreement. The term of this Agreement shall begin
on the Effective Date and, unless automatically extended pursuant to the second
sentence of this Section 3, shall expire on the first to occur of:
     (a) the Executive’s death or the Executive’s Disability, which events shall
also be deemed automatically to terminate the Executive’s employment by the
Company;
     (b) the termination by the Executive or the Company of the Executive’s
employment by the Company; or
     (c) the end of the last day (the “Expiration Date”) of:
     (i) the two-year period beginning on the Effective Date (or any period for
which the term of this Agreement shall have been automatically extended pursuant
to the second sentence of this Section 3) if no Change in Control shall have
occurred during that two-year period (or any period for which the term of this
Agreement shall have been automatically extended pursuant to the second sentence
of this Section 3); or
     (ii) the two-year period beginning on the date on which a Change in Control
occurred if a Change in Control of the Company shall have occurred during the
two-year period beginning on the Effective Date (or any period for which the
term of this Agreement shall have been automatically extended pursuant to the
second sentence of this Section 3).
If (a) the term of this Agreement shall not have expired as a result of the
occurrence of one of the events described in subsections (a) or (b) of the
immediately preceding sentence, and (b) the Company shall not have given notice
to the Executive at least ninety (90) days before the Expiration Date that the
term of this Agreement will expire on the Expiration Date, then the term of this
Agreement shall be automatically extended for successive two-year periods (the
first such period to begin on the day immediately following the Expiration Date)
unless the Company shall have given notice to the Executive at least ninety
(90) days before the end of any two-year period

3



--------------------------------------------------------------------------------



 



for which the term of this Agreement shall have been automatically extended that
such term will expire at the end of that two-year period. The expiration of the
term of this Agreement shall not terminate this Agreement itself or affect the
right of the Executive or the Executive’s legal representatives to enforce the
payment of any amount or other benefit to which the Executive was entitled
before the expiration of the term of this Agreement or to which the Executive
became entitled as a result of the event (including the termination, whether by
the Executive or the Company or automatically as provided in this Section 3, of
the Executive’s employment by the Company) that caused the term of this
Agreement to expire.
     Section 4. Event of Termination for Cause. An “Event of Termination for
Cause” shall have occurred if, after a Change in Control, the Executive shall
have committed:
     (a) gross negligence or willful misconduct in connection with his duties or
in the course of his employment with the Company or any Wholly-Owned Subsidiary;
     (b) an act of fraud, embezzlement or theft in connection with his duties or
in the course of his employment with the Company or any Wholly-Owned Subsidiary;
     (c) intentional wrongful damage to property (other than of a de minimis
nature) of the Company or any Wholly-Owned Subsidiary;
     (d) intentional wrongful disclosure of secret processes or confidential
information of the Company or any Wholly-Owned Subsidiary which the Executive
believes or reasonably should believe will have a material adverse affect on the
Company; or
     (e) an act leading to a conviction of a felony, or a misdemeanor involving
moral turpitude.
For purposes of this Agreement, no act, or failure to act, on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated as a result of an “Event of Termination for Cause” hereunder unless
and until there shall have been delivered to the Executive a certified copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the members of the Board of Directors then in office (but excluding the
Executive from any such vote or determination if he is then a member of the
Board of Directors) at a meeting of the Board of Directors called and held for
such purpose (after reasonable notice to the Executive and an opportunity for
the Executive, together with his counsel, to be heard before the Board of
Directors), finding that, in the good faith opinion of the Board of Directors,
the Executive had committed an act set forth above in this Section 4 and
specifying the particulars thereof in detail. Nothing herein shall limit the
right of the Executive or his legal representatives to contest the validity or
propriety of any such determination.
     Section 5. An Event of Termination for Good Reason. An “Event of
Termination for Good Reason” shall mean the occurrence of any of the following
on or after a Change in Control:

4



--------------------------------------------------------------------------------



 



     (a) the Company or the Successor assigns to the Executive any duties
inconsistent with the Executive’s position (including offices, titles and
reporting requirements), authority, duties or responsibilities with the Company
in effect immediately before the occurrence of the Change in Control or
otherwise makes any change in any such position, authority, duties or
responsibilities;
     (b) the Company or the Successor removes the Executive from, or fails to
re-elect or appoint the Executive to, any duties or position with the Company
that were assigned or held by the Executive immediately before the occurrence of
the Change in Control, except that a nominal change in the Executive’s title
that is merely descriptive and does not affect rank or status shall not
constitute such an event;
     (c) the Company or the Successor takes any other action that results in a
material diminution in the Executive’s position, authority, duties or
responsibilities or otherwise takes any action that materially interferes
therewith;
     (d) the Company or the Successor reduces the Executive’s annual base salary
as in effect immediately before the occurrence of the Change in Control or as
the Executive’s annual base salary may be increased from time to time after that
occurrence (the “Base Salary”);
     (e) the Company or the Successor reduces the Executive’s maximum annual
bonus potential to an amount less than the Executive’s maximum annual bonus
potential for the preceding year (the “Benchmark Bonus”) or revises the bonus
plan in any manner that materially adversely affects the Executive’s ability to
achieve the maximum annual bonus potential;
     (f) the Company’s or the Successor’s requiring the Executive (i) to be
based at any office or location more than thirty-five (35) miles from the office
of the Company where the Executive was principally employed and stationed
immediately prior to the Change in Control, or (ii) to travel on Company
business to a materially greater extent than required immediately prior to the
Change in Control;
     (g) the Company or the Successor requires the Executive to perform a
majority of his duties outside the office of the Company where the Executive was
principally employed and stationed immediately prior to the Change in Control
for a period of more than 21 consecutive days or for more than 90 days in any
calendar year;
     (h) the Company or the Successor fails to (i) continue in effect any bonus,
incentive, profit sharing, performance, savings, retirement or pension policy,
plan, program or arrangement (such policies, plans, programs and arrangements
collectively being referred to herein as the “Basic Benefit Plans”), including,
but not limited to, any deferred compensation, supplemental executive retirement
or other retirement income, stock option, stock purchase, stock appreciation,
restricted stock, deferred stock unit, employee stock ownership or similar
policy, plan, program or arrangement of the Company, in which the Executive was
a participant immediately before the occurrence of the Change in Control unless
an equitable and reasonably comparable arrangement (embodied in a substitute or
alternative benefit or plan) shall have been made with respect to such Basic
Benefit Plan promptly following the occurrence of the Change

5



--------------------------------------------------------------------------------



 



in Control, or (ii) continue the Executive’s participation in any Basic Benefit
Plan (or any substitute or alternative plan) on substantially the same basis,
both in terms of the amount of benefits provided to the Executive (which are in
any event always subject to the terms of any applicable Basic Benefit Plan) and
the level of the Executive’s participation relative to other executives of the
Company, as existed immediately before the occurrence of the Change in Control;
     (i) the Company or the Successor fails to continue to provide the Executive
with benefits substantially similar to those enjoyed by the Executive under any
of the Company’s other executive benefit plans, policies, programs and
arrangements, including, but not limited to, life insurance, medical, dental,
health, hospital, accident or disability plans, in which the Executive was a
participant immediately before the occurrence of the Change in Control;
     (j) the Company or the Successor takes any action that would directly or
indirectly materially reduce any other non-contractual benefits that were
provided to the Executive by the Company immediately before the occurrence of
the Change in Control or deprive the Executive of any material fringe benefit
enjoyed by the Executive immediately before the occurrence of the Change in
Control;
     (k) the Company or the Successor fails to provide the Executive with the
number of paid vacation days to which the Executive was entitled in accordance
with the Company’s vacation policy in effect immediately before the occurrence
of the Change in Control;
     (l) the Company or the Successor fails to continue to provide the Executive
with office space, related facilities and support personnel (including, but not
limited to, administrative and secretarial assistance) (i) that are both
commensurate with the Executive’s responsibilities to and position with the
Company immediately before the occurrence of the Change in Control and not
materially dissimilar to the office space, related facilities and support
personnel provided to other executives of the Company having comparable
responsibility to the Executive, or (ii) that are physically located at the
office of the Company where the Executive was principally employed and stationed
immediately prior to the Change in Control;
     (m) the Company or the Successor fails to honor any provision of any
employment agreement the Executive has or may in the future have with the
Company or fail to honor any provision of this Agreement;
     (n) the Company or the Successor gives effective notice of an election to
terminate at the end of the term or the extended term of any employment
agreement the Executive has or may in the future have with the Company or the
Successor in accordance with the terms of any such agreement; or
     (o) the Company or the Successor purports to terminate the Executive’s
employment by the Company unless notice of that termination shall have been
given to the Executive pursuant to, and that notice shall meet the requirements
of, Section 6.
     Section 6. Notice of Termination If a Change in Control shall have occurred
before the expiration of the term of this Agreement, any subsequent termination
by the Executive or the Company of the Executive’s employment by the Company, or
any determination of the

6



--------------------------------------------------------------------------------



 



Executive’s Disability, shall be communicated by notice to the other party that
shall indicate the specific paragraph of Section 7 pursuant to which the
Executive is to receive benefits as a result of the termination. If the notice
states that the Executive’s employment by the Company has been automatically
terminated as a result of the Executive’s Disability, the notice shall (a)
specifically describe the basis for the determination of the Executive’s
Disability, and (b) state the date of the determination of the Executive’s
Disability and the date of the termination of his employment, which date shall
be not more than ten (10) days before the date such notice is given. If the
notice is from the Company and states that the Executive’s employment by the
Company is terminated by the Company as a result of the occurrence of an Event
of Termination for Cause, the notice shall specifically describe the action or
inaction of the Executive that the Company believes constitutes an Event of
Termination for Cause and shall be accompanied by a certified copy of the
resolution satisfying the requirements of Section 4. If the notice is from the
Executive and states that the Executive’s employment by the Company is
terminated by the Executive as a result of the occurrence of an Event of
Termination for Good Reason, the notice shall specifically describe the action
or inaction of the Company that the Executive believes constitutes an Event of
Termination for Good Reason. Each notice given pursuant to this Section 6 (other
than a notice stating that the Executive’s employment by the Company has been
automatically terminated as a result of the Executive’s Disability) shall state
a date, which shall be not fewer than thirty (30) days nor more than sixty
(60) days after the date such notice is given, on which the termination of the
Executive’s employment by the Company is effective. The date so stated in
accordance with this Section 6 shall be the “Termination Date”. If a Change in
Control shall have occurred before the expiration of the term of this Agreement,
any subsequent purported termination by the Company of the Executive’s
employment by the Company, or any subsequent purported determination by the
Company of the Executive’s Disability, shall be ineffective unless that
termination or determination shall have been communicated by the Company to the
Executive by notice that meets the requirements of the foregoing provisions of
this Section 6 and the provisions of Section 9.
     Section 7. Benefits Payable on Change in Control and Termination.
     (a) If (x) a Change in Control shall have occurred before the expiration of
the term of this Agreement, and (y) the Executive’s employment by the Company is
terminated (whether by the Executive or the Company or automatically as provided
in Section 3) after the occurrence of that Change in Control, the Executive
shall be entitled to the following benefits (except to the extent limited by
Section 7(e)):
     (i) If the Executive’s employment by the Company is terminated (x) by the
Company as a result of the occurrence of an Event of Termination for Cause, or
(y) by the Executive before the occurrence of an Event of Termination for Good
Reason, then the Company shall pay to the Executive:
     (A) at the time specified in Section 7(b)(i):
     (1) the portion of the Base Salary accrued through the Termination Date for
periods through but not following his Separation From Service and compensation
for earned but unused vacation time, in

7



--------------------------------------------------------------------------------



 



each case to the extent not theretofore paid (collectively, the “Accrued
Obligations”); and
     (2) the portion of the Base Salary accrued through the Termination Date for
periods following his Separation From Service to the extent not theretofore
paid; and
     (B) any other amounts or benefits provided under any plan, policy,
practice, program, contract or arrangement of or provided by the Company,
including, but not limited to, the Basic Benefit Plans and the Other Benefit
Plans, which shall be governed by the terms thereof (except as explicitly
modified by this Agreement).
     (ii) If the Executive’s employment by the Company is automatically
terminated as a result of the Executive’s death then the Company shall pay to
the Executive’s estate or beneficiaries, as applicable, at the time specified in
Section 7(b)(ii), the portion of the Base Salary and compensation for earned but
unused vacation time accrued through the date of the Executive’s death, in each
case to the extent not theretofore paid, and the Company shall pay any other
amounts or benefits provided under any plan, policy, practice, program, contract
or arrangement of or provided by the Company, including, but not limited to, the
Basic Benefit Plans and the Other Benefit Plans, which shall be governed by the
terms thereof (except as explicitly modified by this Agreement).
     (iii) If the Executive’s employment by the Company is automatically
terminated as a result of the Executive’s Disability, then the Company shall pay
to the Executive:
     (A) at the time specified in Section 7(b)(iii):
     (1) the Accrued Obligations; and
     (2) the portion of the Base Salary accrued through the Termination Date for
periods following his Separation From Service to the extent not theretofore
paid; and
     (B) any other amounts or benefits provided under any plan, policy,
practice, program, contract or arrangement of or provided by the Company,
including, but not limited to, the Basic Benefit Plans and the Other Benefit
Plans, which shall be governed by the terms thereof (except as explicitly
modified by this Agreement).
     (iv) If the Executive’s employment by the Company is terminated (x) by the
Company otherwise than as a result of the occurrence of an Event of Termination
for Cause, or (y) by the Executive after the occurrence of an Event of
Termination for Good Reason then the Executive shall be entitled to the
following:

8



--------------------------------------------------------------------------------



 



     (A) The Company shall pay to the Executive, at the time specified in
Section 7(b)(iv), the Accrued Obligations;
     (B) The Company shall pay to the Executive, at the time specified in
Section 7(b)(v), the portion of the Base Salary accrued through the Termination
Date for periods following his Separation From Service to the extent not
theretofore paid;
     (C) The Company shall pay to the Executive, in a lump sum payment at the
time specified in Section 7(b)(v), an amount equal to two (2) times the sum of:
     (1) the amount (including any deferred portion thereof) of the Base Salary
for the Fiscal Year in which the Termination Date occurs or for the immediately
preceding Fiscal Year, whichever is higher; and
     (2) an amount equal to the greater of (a) the Executive’s maximum annual
bonus potential for the Fiscal Year in which the Termination Date occurs and
(b) the Executive’s maximum annual bonus potential for the Fiscal Year
immediately preceding the Fiscal Year in which the Termination Date occurs.
     (D) The Company shall pay to the Executive, in a lump sum payment at the
time specified in Section 7(b)(v), an amount equal to the product of (1) the
total monthly basic life insurance premium (both the portion paid by the Company
and the portion paid by the Executive) applicable to the Executive’s basic life
insurance coverage on his Termination Date and (ii) 24. If a conversion option
is applicable under the Company’s group life insurance program, the Executive
may, at his option, convert his basic life insurance coverage to an individual
policy after his Termination Date by completing the forms required by the
Company.
     (E) The Company (at its sole expense) shall take the following actions:
     (1) throughout the period beginning on the Termination Date and ending on
the first to occur of the second anniversary of the Termination Date, or the
date on which the Executive becomes employed on a full-time basis by another
person (the “Coverage Period”), the Company shall maintain in effect, and not
materially reduce the benefits provided by the Company’s group health plan in
which the Executive was a participant immediately before the Termination Date;
and
     (2) the Company shall arrange for the Executive’s uninterrupted
participation throughout the Coverage Period in the Company’s group health plan
in which the Executive was a participant immediately before the Termination
Date;

9



--------------------------------------------------------------------------------



 



provided that if the Executive’s participation after the Termination Date in
such group health plan is not permitted by the terms of that plan, then
throughout the Coverage Period, the Company (at its sole expense) shall provide
the Executive with substantially the same benefits that were provided to the
Executive by that plan immediately before the Termination Date. If the Executive
is a Specified Employee and the benefits specified in this Section 7(a)(iv)(E)
are taxable to the Executive and not otherwise exempt from Section 409A, the
following provisions shall apply to the reimbursement or provision of such
benefits. Any amounts to which the Executive would otherwise be entitled under
this Section 7(a)(iv)(E) during the first six months following the date of the
Executive’s Separation From Service shall be accumulated and paid to the
Executive on the date that is six months following the date of his Separation
From Service. The Executive shall be eligible for reimbursement for covered
welfare expenses, or for the provision of such benefits on an in-kind basis,
during the Coverage Period. The amount of such welfare benefit expenses eligible
for reimbursement or the in-kind benefits provided under this
Section 7(a)(iv)(E), during the Executive’s taxable year will not affect the
expenses eligible for reimbursement, or the in-kind benefits to be provided, in
any other taxable year (with the exception of applicable lifetime maximums
applicable to medical expenses or medical benefits described in section 105(b)
of the Code). The Company shall reimburse an eligible welfare benefit expense
that is not a nontaxable insured benefit on or before the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred. The Executive’s right to reimbursement or direct provision of benefits
under this Section 7(a)(iv)(E) is not subject to liquidation or exchange for
another benefit.
     (F) The Executive shall be entitled to any other amounts or benefits
provided under any plan, policy, practice, program, contract or arrangement of
or provided by the Company, including, but not limited to, the Basic Benefit
Plans and the Other Benefit Plans, which shall be governed by the terms thereof
(except as explicitly modified by this Agreement).
     (b) Each payment required to be made to the Executive pursuant to the
foregoing provisions of Section 7(a) above shall be made by check drawn on an
account of the Company or the Successor at a bank located in the United States
of America and shall be paid as follow:
     (i) The Company shall pay to the Executive (A) the amounts specified in
Section 7(a)(i)(A)(1) within 30 days after the Termination Date and (B) the
amounts specified in Section 7(a)(i)(A)(2) not more than 30 days following the
date of the Executive’s Separation From Service if he is not a Specified
Employee on the date of his Separation From Service or on the date that is six
months following the date of his Separation From Service if he is a Specified
Employee on the date of his Separation From Service.

10



--------------------------------------------------------------------------------



 



     (ii) The Company shall pay to the Executive’s estate or beneficiaries, as
applicable, the amounts specified in Section 7(a)(ii) within 30 days after the
date of the Executive’s death.
     (iii) The Company shall pay to the Executive (A) the amounts specified in
Section 7(a)(iii)(A)(1) within 30 days after the Termination Date and (B) the
amounts specified in Section 7(a)(iii)(A)(2) (1) 30 days following the date of
the Executive’s incurring a Section 409A Disability or (2) if the Executive has
not incurred a Section 409A Disability then not more than 30 days following the
date of the Executive’s Separation From Service if he is not a Specified
Employee on the date of his Separation From Service or on the date that is six
months following the date of his Separation From Service if he is a Specified
Employee on the date of his Separation From Service.
     (iv) The Company shall pay to the Executive the amounts specified in
Section 7(a)(iv)(A) within 30 days after the Termination Date.
     (v) The Company shall pay to the Executive the amounts specified in Section
7(a)(iv)(B), (C) and (D) not more than 30 days following the date of the
Executive’s Separation From Service if he is not a Specified Employee on the
date of his Separation From Service or on the date that is six months following
the date of his Separation From Service if he is a Specified Employee on the
date of his Separation From Service.
     (vi) If the Executive is a Specified Employee at the time of his Separation
From Service, the Company shall pay to the Executive, on the date that is six
months following the Executive’s Separation From Service, an amount equal to the
amount of interest that would be earned on the amounts specified in
Section 7(a)(iv)(B), (C) and (D), if any, for the period commencing on the date
of the Executive’s Separation From Service until the date of payment of such
amounts, calculated using an interest rate of eight percent (8%) per annum (the
“Interest Amount”).
     (c) If a payment under Section 7(b) or any other provision of this
Agreement is payable during a period that includes more than one taxable year
the Executive shall have no right to specify the taxable year during which such
payment shall be made.
     (d) The following shall occur immediately upon the occurrence of a Change
in Control:
     (i) all options to acquire Voting Securities of the Company held by the
Executive immediately prior to a Change in Control shall become fully
exercisable, notwithstanding the terms of the relevant stock option agreements
and regardless of whether or not the vesting conditions set forth in the
relevant stock option agreements have been satisfied in full; and
     (ii) all restrictions on any restricted Voting Securities of the Company
granted to the Executive prior to a Change in Control shall be removed and the
securities shall be freely transferable, notwithstanding the terms of the
relevant restricted stock or securities

11



--------------------------------------------------------------------------------



 



agreements and regardless of whether the conditions set forth in the relevant
restricted stock or securities agreements have been satisfied in full.
     (e) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, benefit or distribution by the
Company or its Affiliates to or for the benefit of the Executive (whether paid
or payable, distributed or distributable, or provided or to be provided,
pursuant to the terms of this Agreement or otherwise) (a “Payment”) would be
nondeductible by the Company or any of its Affiliates for federal income tax
purposes because of section 280G of the Code then the aggregate present value of
amounts payable or distributable to or for the benefit of the Executive pursuant
to this Agreement (such payments, benefits and distributions pursuant to this
Agreement are hereinafter referred to as “Agreement Payments”) shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of Agreement Payments
without causing any Payment to be nondeductible by the Company or any of its
Affiliates because of section 280G of the Code. For purposes of this
Section 7(e), present value shall be determined in accordance with section
280G(d)(4) of the Code.
     (i) All determinations required to be made under this Section 7(e) shall be
made by a nationally recognized accounting firm that is (A) not serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control and (B) agreed upon by the Company and the Executive (the “Accounting
Firm”), which shall provide detailed supporting calculations (which detailed
supporting calculations shall include specific information about each Agreement
Payment (including the amount of each Agreement Payment) and such other
information as the Executive shall reasonably request or need to make the
determination required of the Executive under this Section 7(e)) both to the
Company and the Executive within 15 business days after the Termination Date (or
such earlier time as is requested by the Company) and an opinion to the
Executive that he has substantial authority not to report any excise tax imposed
under section 4999 of the Code on his federal income tax return with respect to
the Agreement Payments (as eliminated or reduced, if applicable, under such
initial determination). Any such determination by the Accounting Firm shall be
binding upon the Company and the Executive. If the Agreement Payments are to be
eliminated or reduced under such initial determination, the Executive shall
determine which and how much of the Agreement Payments shall be eliminated or
reduced consistent with the requirements of this Section 7(e), provided that, if
the Executive does not make such determination and notify the Company of such
determination within 15 business days of the receipt of the calculations made by
the Accounting Firm, the Company shall elect which and how much of the Agreement
Payments shall be eliminated or reduced consistent with the requirements of this
Section 7(e) and shall notify the Executive promptly of such election. The
Company shall pay or provide to the Executive such amounts or benefits as are
then due to the Executive under this Agreement at the time provided in
Section 7(b).
     (ii) If the Company fails for any reason to reduce the amount of the
Agreement Payments to the Reduced Amount as provided in this Section 7(e) then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including without limitation, any income

12



--------------------------------------------------------------------------------



 



taxes (and any interest and penalties imposed with respect thereto) and the
excise tax imposed by section 4999 of the Code and any interest and penalties
that are incurred by the Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), imposed upon the Gross-Up Payment the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Overpayment. Any Gross-Up Payment that the Company is required
to make to reimburse the Executive for federal, state and local taxes imposed
upon the Executive, including the amount of additional taxes imposed upon the
Executive due to the Company’s payment of the initial taxes on such amounts,
shall be paid by the Company to the Executive within five days after the receipt
of the Accounting Firm’s determination under this Section 7(e)(ii) and in no
event later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the Executive remits the related taxes to the
taxing authority.
     Section 8. Successors. If a Change in Control shall have occurred before
the expiration of the term of this Agreement:
     (a) the Company shall not, directly or indirectly, consolidate with, merge
into or sell or otherwise transfer its assets as an entirety or substantially as
an entirety to, any person, or permit any person to consolidate with or merge
into the Company unless in connection with such consolidation, merger, sale or
transfer the Successor shall have assumed in writing the Company’s obligations
under this Agreement; and
     (b) not fewer than ten (10) days before the consummation of any
consolidation of the Company with, merger by the Company into, or sale or other
transfer by the Company of its assets as an entirety or substantially as an
entirety to, any person, the Company shall give the Executive notice of that
proposed transaction.
     Section 9. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
given in person or by United States certified or registered mail, return receipt
requested (with evidence of receipt by the party to whom the notice is given),
postage prepaid, addressed:
     (a) if to the Executive, to the Executive’s address last shown on the
Company’s records, and
     (b) if to the Company, at 6380 Rogerdale Road, Houston, Texas 77072,
directed to the attention of the Chief Financial Officer of the Company, and
with a copy to the General Counsel of the Company at 40650 Encyclopedia Circle,
Fremont, California 94538,
or to such other address as either party may have furnished to the other in
writing in accordance herewith. For purposes of this Agreement, notice to a
party shall be effective only upon actual receipt of the notice by the party
with written evidence of receipt by the party to whom the notice is given.
     Section 10. Withholding Taxes. The Company may withhold from all payments
to be paid to the Executive pursuant to this Agreement all taxes that, by
applicable federal or state law, the Company is required to so withhold.

13



--------------------------------------------------------------------------------



 



     Section 11. Expenses of Enforcement. If a Change in Control shall have
occurred before the expiration of the term of this Agreement, then, upon demand
by the Executive made to the Company, the Company shall reimburse the Executive
for the reasonable expenses (including attorneys’ fees and expenses) incurred by
the Executive in enforcing or seeking to enforce, in good faith, the payment of
any amount or other benefit to which the Executive shall have become entitled
pursuant to this Agreement, including those incurred in connection with any
arbitration initiated pursuant to Section 21. Such payments under this
Section 11 shall be made within ten (10) business days after the delivery of the
Executive’s written request for the payment accompanied by such evidence of fees
and expenses incurred as the Company may reasonably require. Notwithstanding the
preceding sentence, if the Executive incurs a Separation From Service and is a
Specified Employee, the Company shall not make any further payment of amounts
payable by the Company to the Executive under this Section 11 before the date
that is six months following the date of his Separation From Service. Rather, on
the date that is six months following the date of the Executive’s Separation
From Service the Company shall pay to the Executive all amounts payable by the
Company to the Executive under this Section 11 for which a written request for
payment was properly submitted by the Executive during the first six months
following the date of the Executive’s Separation From Service or which were
otherwise not paid before the Executive’s Separation From Service. In any event
the Company shall pay the Executive such fees and expenses by the last day of
the Executive’s taxable year following the taxable year in which the Executive
incurred such fees and expenses. The fees or expenses that are subject to
reimbursement pursuant to this Section 11 shall not be limited as a result of
when the fees or expenses are incurred. The amounts of fees and expenses that
are eligible for reimbursement pursuant to this Section 11 during a given
taxable year of the Executive shall not affect the amount of fees and expenses
eligible for reimbursement in any other taxable year of the Executive. The right
to reimbursement pursuant to this Section 11 is not subject to liquidation or
exchange for another benefit. The Executive shall repay to the Company any
expenses reimbursed by the Company pursuant to this Section 11 if a court of
competent jurisdiction shall have determined by a final, nonappealable order,
that the expenses to be repaid were incurred solely by reason of the Executive
not acting in good faith in incurring such expenses.
     Section 12. Disputed Payments and Failures to Pay.
     (a) If the Company fails to make a payment in whole or in part as of the
payment deadline specified in this Agreement, either intentionally or
unintentionally, other than with the express or implied consent of the
Executive, the Executive shall make prompt and reasonable good faith efforts to
collect the remaining portion of the payment. The Company shall pay any such
unpaid benefits due to the Executive, together with interest on the unpaid
benefits from the date of the payment deadline specified in this Agreement at an
annual rate equal to 120 percent of the applicable Federal rate provided for in
section 1274(d) of the Code, within ten (10) business days of discovering that
the additional monies are due and payable.
     (b) The Company shall hold harmless and indemnify the Executive on a fully
grossed-up after tax basis from and against (i) any and all taxes imposed under
Section 409A (and any comparable state statutes) by any taxing authority as a
result of the Company’s failure to timely pay payments and benefits under this
Agreement when due under this Agreement and all penalties and interest with
respect to the Company’s failure to timely pay payments and

14



--------------------------------------------------------------------------------



 



benefits under this Agreement when due, (ii) all expenses (including reasonable
attorneys’, accountants’, and experts’ fees and expenses) incurred by the
Executive due to a tax audit or litigation addressing the existence or amount of
a tax liability described in clause (i), and (iii) the amount of additional
taxes (including penalties and interest) imposed upon the Executive due to the
Company’s payment of the initial taxes, penalties, interest and expenses
described in clauses (i) and (ii).
     (c) The Company shall make a payment to reimburse the Executive in an
amount equal to all federal, state and local taxes imposed upon the Executive
that are described in Section 12(b)(i) and (iii), including the amount of
additional taxes imposed upon the Executive due to the Company’s payment of the
initial taxes on such amounts, within ten (10) business days after the delivery
of the Executive’s written request for the payment and by the end of the
Executive’s taxable year next following the Executive’s taxable year in which
the Executive remits the related taxes to the taxing authority. The Company
shall make a payment to reimburse the Executive in an amount equal to all
expenses and other amounts incurred due to a tax audit or litigation addressing
the existence or amount of a tax liability pursuant to Section 12(b)(ii),
including the amount of additional taxes imposed upon the Executive due to the
Company’s payment of such expenses and other amounts, within ten (10) business
days after the delivery of the Executive’s written request for the payment and
by the end of the Executive’s taxable year next following the Executive’s
taxable year in which the taxes that are the subject of the audit or litigation
are remitted to the taxing authority, or where as a result of such audit or
litigation no taxes are remitted, the end of the Executive’s taxable year
following the Executive’s taxable year in which the audit is completed or there
is a final and nonappealable settlement or other resolution of the litigation.
     Section 13. Funding. The Executive shall have no right, title, or interest
whatsoever in or to any assets of the Company or any investments which the
Company may make to aid it in meeting its obligations under this Agreement. The
Executive’s right to receive payments under this Agreement shall be no greater
than the right of an unsecured general creditor of the Company. Immediately
prior to a Change in Control, the Company shall create an irrevocable grantor
trust (the “Rabbi Trust”) which shall be subject to the claims of creditors of
the Company. In the event that the Executive is a Specified Employee at the time
he incurs a Separation From Service or at the time the Company determines that
it is reasonably likely that the Executive will incur a Separation From Service
in connection with a Change in Control, then immediately upon the Executive’s
Separation From Service or, if earlier, the date the Company makes a
determination that the Executive is reasonably likely to incur a Separation From
Services in connection with a Change in Control, the Company shall transfer to
the Rabbi Trust cash sufficient (on an undiscounted basis) to pay the amounts
specified in Section 7(a)(iv)(B), (C) and (D) and the Interest Amount. The
amount specified in Section 7(a)(iv)(B), (C) and (D) and the Interest Amount
shall be paid from the Rabbi Trust on the dates specified in Sections 7 and 11
herein, provided that the Company shall remain liable to pay any such amounts
which for any reason are not paid from the Rabbi Trust. The trustee of the Rabbi
Trust shall be a bank or trust company selected by the Company prior to the
Change in Control.
     Section 14. Employment by Wholly-Owned Subsidiary. If, at or after the
Effective Date, the Executive is or becomes an executive of one or more
Wholly-Owned Subsidiaries,

15



--------------------------------------------------------------------------------



 



references in this Agreement to the Executive’s employment by the Company shall
include the Executive’s employment by any such Wholly-Owned Subsidiary.
     Section 15. No Obligation to Mitigate; No Rights of Offset.
     (a) The Executive shall not be required to mitigate the amount of any
payment or other benefit required to be paid to the Executive pursuant to this
Agreement, whether by seeking other employment or otherwise, nor shall the
amount of any such payment or other benefit be reduced on account of any
compensation earned by the Executive as a result of employment by another
person.
     (b) The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others.
     Section 16. Amendment and Waiver. No provision of this Agreement may be
amended or waived (whether by act or course of conduct or omission or otherwise)
unless that amendment or waiver is by written instrument signed by the parties
hereto. No waiver by either party of any breach of this Agreement shall be
deemed a waiver of any other or subsequent breach.
     Section 17. Governing Law. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Texas, except to the
extent that the conflicts of laws provisions of the State of Texas would require
the application of the relevant law of another jurisdiction, in which event the
relevant law of the State of Texas will nonetheless apply, with venue for
litigation being solely and exclusively in the city in the State of Texas in
which a principal corporate office of the Company is located at the time the
litigation is instituted.
     Section 18. Validity. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
     Section 19. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute the same instrument.
     Section 20. Assignment; Binding Effect. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representative. This
Agreement shall be binding upon any Successor. The Company may not assign any of
its obligations under this Agreement unless (i) such assignment is to a
Successor and (ii) the requirements of Section 8 are fulfilled.
     Section 21. Arbitration. Any dispute between the parties arising out of
this Agreement, whether as to this Agreement’s construction, interpretation or
enforceability or as to any party’s breach or alleged breach of any provision of
this Agreement, shall be resolved by arbitration in accordance with the rules of
the American Arbitration Association (the “AAA”) then in effect. Within ten
(10) business days of the initiation of an arbitration hereunder, the Company
and the Executive will each separately designate an arbitrator, and within
twenty (20) business days of selection, the appointed arbitrators will appoint a
neutral arbitrator from the

16



--------------------------------------------------------------------------------



 



AAA Panel of Commercial Arbitrators. The arbitrators shall issue their written
decision (including a statement of finding of facts) within thirty (30) days
from the date of the close of the arbitration hearing. The decision of the
arbitrators selected hereunder will be final and binding on both parties. This
arbitration provision is expressly made pursuant to and shall be governed by the
Federal Arbitration Act, 9 U.S.C. Sections 1-16 (or replacement or successor
statute). Pursuant to Section 9 of the Federal Arbitration Act, the Company and
the Executive agree that a judgment of the United States District Court for the
District in which the principal corporate office of the Company is located at
the time of initiation of an arbitration hereunder may be entered upon the award
made pursuant to the arbitration.
     Section 22. Other Agreements. Notwithstanding anything to the contrary in
this Agreement, this Agreement supersedes any and all other agreements and
rights that the Executive has under The Men’s Wearhouse, Inc. Change in Control
Severance Plan. The Executive and the Company hereby agree that the Executive
has no rights whatsoever under such plan.
     Section 23. Forfeiture for Cause.
     (a) Notwithstanding any other provision of this Agreement, if a
determination is made as provided in Section 23(b) (a “Forfeiture
Determination”) that (a) the Executive, before or after the termination of the
Executive’s employment with the Company and all Affiliates, (i) committed fraud,
embezzlement, theft, felony or an act of dishonesty in the course of his
employment by the Company or an Affiliate, (ii) knowingly caused or assisted in
causing the publicly released financial statements of the Company to be
misstated or the Company or a subsidiary of the Company to engage in criminal
misconduct, (iii) disclosed trade secrets of the Company or an Affiliate or
(iv) violated the terms of any non-competition, non-disclosure or similar
agreement with respect to the Company or any Affiliate to which the Executive is
a party; and (b) in the case of the actions described in clause (i), (iii) and
(iv), such action materially and adversely affected the Company, then at or
after the time such Forfeiture Determination is made the Board of Directors, in
its sole discretion, if such Forfeiture Determination is made prior to a Change
in Control, or, as determined by a final, non-appealable order of a court of
competent jurisdiction, if such Forfeiture Determination is made after a Change
in Control, as a fair and equitable forfeiture to reflect the harm done to the
Company and a reduction of the benefit bestowed on the Executive had the facts
existing at the time the benefit was bestowed that led to the Forfeiture
Determination been known to the Company at the time the benefit was bestowed,
may determine that some or all (x) benefits payable or to be provided, or
previously paid or provided, under this Agreement to the Executive (including
any lump sum payment or Interest Amount previously paid to the Executive under
Section 7 or expense reimbursement payment under Section 11), (y) cash bonuses
paid on or after the Effective Date by the Company to the Executive under any
plan, program, policy, practice, contract or agreement of the Company or
(z) equity awards granted to the Executive under any plan, program, policy,
practice, contract or agreement of the Company that vested on or after the
Effective Date, will be forfeited to the Company on such terms as determined by
the Board of Directors or the final, non-appealable order of a court of
competent jurisdiction.
     (b) A Forfeiture Determination for purposes of Section 23(a) shall be made
(i) before the occurrence of a Change in Control, by a majority vote of the
Board of Directors and (ii) on or

17



--------------------------------------------------------------------------------



 



after the occurrence of a Change in Control, by the final, nonappealable order
of a court of competent jurisdiction. The findings and decision of the Board of
Directors with respect to a Forfeiture Determination made before the occurrence
of a Change in Control, including those regarding the acts of the Executive and
the damage done to the Company, will be final for all purposes absent a showing
by clear and convincing evidence of manifest error by the Board of Directors. No
decision of the Board of Directors, however, will affect the finality of the
discharge of the Executive by the Company or an Affiliate.
     Section 24. Definitions. As used in this Agreement, the following terms and
phrases shall have the meanings set forth below:
     (a) “Accrued Obligations” has the meaning assigned to that term in
Section 7.
     (b) “Affiliate” and “Affiliates” mean, when used with respect to any
entity, individual, or other person, any other entity, individual, or other
person which, directly or indirectly, through one or more intermediaries
controls, or is controlled by, or is under common control with such entity,
individual or person.
     (c) “Agreement” means this Change in Control Agreement as it may be amended
from time to time in accordance with Section 16.
     (d) “Assets” means assets of any kind owned by the Company, including but
not limited to securities of the Company’s direct and indirect subsidiaries.
     (e) “Base Salary” has the meaning assigned to that term in Section 5.
     (f) “Basic Benefit Plans” has the meaning assigned to that term in
Section 5.
     (g) “Benchmark Bonus” has the meaning assigned to that term in Section 5.
     (h) “Beneficial Owner” has the meaning ascribed to the term in Rule 13d-3
of the General Rules and Regulations under the Securities Exchange Act of 1934,
as amended, or any successor act.
     (i) “Board of Directors” means the Board of Directors of the Company.
     (j) “Change in Control” has the meaning assigned to that phrase in
Section 2.
     (k) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     (l) “Company” has the meaning assigned to that term in the preamble to this
Agreement. The term “Company” shall also include any Successor, whether the
liability of such Successor under this Agreement is established by contract or
occurs by operation of law.
     (m) “Effective Date” has the meaning assigned to such term in the preamble
to this Agreement.

18



--------------------------------------------------------------------------------



 



     (n) “Entity” means any corporation, partnership, association, joint-stock
company, limited liability company, trust, unincorporated organization or other
business entity.
     (o) “Executive” has the meaning assigned to such term in the preamble to
this Agreement.
     (p) “Executive’s Disability” means the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 90 calendar days as
a result of incapacity due to mental or physical illness that is determined to
be total and permanent by a physician selected by the Company or its insurers,
and acceptable to the Executive or the Executive’s legal representatives.
     (q) “Event of Termination for Cause” has the meaning assigned to that
phrase in Section 4.
     (r) “Event of Termination for Good Reason” has the meaning assigned to that
phrase in Section 5.
     (s) “Expiration Date” has the meaning assigned to that term in Section 3.
     (t) “Fiscal Year” means the fiscal year of the Company.
     (u) “Incumbent Director” means:
     (i) a member of the Board of Directors on the Effective Date; or
     (ii) an individual:
     (A) who becomes a member of the Board of Directors after the Effective
Date;
     (B) whose appointment or election by the Board of Directors or nomination
for election by the Company’s stockholders is approved or recommended by a vote
of at least two-thirds of the then serving Incumbent Directors (as defined
herein); and
     (C) whose initial assumption of service on the Board of Directors is not in
connection with an actual or threatened election contest.
     (v) “Interest Amount” has the meaning assigned to that term in Section 7.
     (w) “Merger” means a merger, consolidation or similar transaction.
     (x) “Other Benefit Plan” means any employee welfare benefit plan (within
the meaning of Section 3(1) of the Employee Retirement Income Security Act of
1974, as amended) maintained by the Company.
     (y) “Person” shall have the meaning ascribed to the term in Section 3(a)(9)
of the Securities Exchange Act of 1934, as amended, or any successor act, and
used in Sections 13(d)

19



--------------------------------------------------------------------------------



 



and 14(d) thereof, including a “group” as defined in Section 13(d) thereof,
except that the term shall not include (i) the Company or any of its Affiliates,
(ii) a trustee or other fiduciary holding Company securities under an employee
benefit plan of the Company or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of those securities or
(iv) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.
     (z) “Rabbi Trust” has the meaning assigned to that term in Section 13.
     (aa) “Section 409A” means section 409A of the Code and the rules and
regulations issued thereunder by the Internal Revenue Service and the Department
of Treasury.
     (bb) “Section 409A Disability” means the inability of the Executive to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months. The Executive shall also be treated as having a “Section 409A
Disability” if he is, by reason of a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.
     (cc) “Separation From Service” has the meaning ascribed to that term under
Section 409A.
     (dd) “Specified Employee” has the meaning ascribed to that term under
Section 409A.
     (ee) “Specified Owner” means any of the following:
     (i) George Zimmer; any Person controlled by George Zimmer and any trust
established by George Zimmer for the benefit of himself or his immediate family.
     (ii) the Company;
     (iii) an Affiliate of the Company;
     (iv) an employee benefit plan (or related trust) sponsored or maintained by
the Company or any Affiliate of the Company;
     (v) a Person that becomes a Beneficial Owner of the Company’s outstanding
Voting Securities representing 30 percent or more of the combined voting power
of the Company’s then outstanding Voting Securities as a result of the
acquisition of securities directly from the Company and/or its Affiliates; or
     (vi) a Person that becomes a Beneficial Owner of the Company’s outstanding
Voting Securities representing 30 percent or more of the combined voting power
of the Company’s then outstanding Voting Securities as a result of a Merger if
the individuals and Entities who were the Beneficial Owners of the Voting
Securities of the Company outstanding immediately prior to such Merger own,
directly or indirectly, at least 50

20



--------------------------------------------------------------------------------



 



percent of the combined voting power of the Voting Securities of any of the
Company, the surviving Entity or the parent of the Company or the surviving
Entity outstanding immediately after such Merger in substantially the same
proportions as their ownership of the Voting Securities of the Company
outstanding immediately prior to such Merger.
     (ff) “Successor” means a person with or into which the Company shall have
been merged or consolidated or to which the Company shall have transferred its
assets as an entirety or substantially as an entirety.
     (gg) “Termination Date” has the meaning assigned to that term in Section 6.
     (hh) “Voting Securities” means the outstanding securities entitled to vote
generally in the election of directors or other governing body.
     (ii) “Wholly-Owned Subsidiary” means an Entity that is, directly or
indirectly, wholly owned by the Company.
     Section 25. Interpretation.
     (a) In the event of the enactment of any successor provision to any statute
or rule cited in this Agreement, references in this Agreement to such statute or
rule shall be to such successor provision.
     (b) The headings of Sections of this Agreement shall not control the
meaning or interpretation of this Agreement.
     (c) References in this Agreement to any Section are to the corresponding
Section of this Agreement unless the context otherwise indicates.
     (d) This Agreement is intended to meet the requirements of Section 409A and
shall be administered, construed and interpreted in a manner that is intended to
meet those requirements. To the extent that the provision of a benefit or
payment under the Agreement is subject to Section 409A, except as the Company
and the Executive otherwise determine in writing, the provision or payment shall
be provided or paid in a manner that will meet the requirements of Section 409A,
including regulations or other guidance issued with respect thereto, such that
the provisions or payment shall not be subject to the additional tax or interest
applicable under Section 409A. Any provision of this Agreement that would cause
the provision or payment to fail to satisfy Section 409A shall be amended to
comply with Section 409A on a timely basis, which may be made on a retroactive
basis, in accordance with regulations and other guidance issued under
Section 409A. In the event additional regulations or other guidance is issued
under Section 409A or a court of competent jurisdiction provides additional
authority concerning the application of Section 409A with respect to the
distributions under the Agreement, then the provisions of the Agreement
regarding distributions shall be automatically amended to permit such
distributions to be made at the earliest time permitted under such additional
regulations, guidance or authority that is practicable and achieves the intent
of the Agreement prior to its amendment to comply with Section 409A.

21



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company and the Executive have executed this
Agreement as of the date set forth above.

            THE MEN’S WEARHOUSE, INC.
      By:           Name:           Title:           EXECUTIVE
      By:           Name:                

22